Appeal by the defendant from a judgment of County Court, Westches*632ter County (Aison, J.), rendered June 4, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
This case arose from an early morning robbery on New Year’s Day, 1989. The victim and a codefendant testified that the defendant, along with the codefendant, robbed the victim of his gold chain, ring, and wallet.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant, aided by another person who was actually present, forcibly stole property from the complainant (People v Jackson, 179 AD2d 825). The defendant also argues that inconsistencies in the testimony of the prosecution’s witness, mandate reversal. However, resolution of issues of credibility, as well as the weight to be accorded evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining arguments and find them to be unpreserved for appellate review (see, CPL 470.05 [2]). We decline to reach them in the exercise our interest of justice jurisdiction. Bracken, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.